Citation Nr: 0025052	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
injury to the left knee, with traumatic degenerative changes, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, with lower extremity joint pain and cramping, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
April 1946.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1999, by the Columbia, South Carolina Regional Office (RO), 
which denied the veteran's claims of entitlement to increased 
ratings for his service-connected left knee disorder and 
bilateral pes planus.  The notice of disagreement with this 
determination was received in March 1999.  The statement of 
the case was issued in May 1999.  The substantive appeal was 
received in June 1999.  

The veteran appeared and offered testimony at a hearing 
before the Hearing Officer at the RO in September 1999.  A 
transcript of the hearing is of record.  Additional VA 
treatment reports were received in September 1999.  A 
supplemental statement of the case was issued by the the 
Hearing Officer in October 1999.  The appeal was received at 
the Board in March 2000.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in July 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's left knee disorder is productive of 
complaints of pain on motion, a range of motion from 0 
degrees to 135 degrees, and findings arthritis; the left knee 
disorder was not productive of instability or subluxation at 
the time of VA medical examination in March 1999.  

3.  The veteran complains of pain, weakness, and swelling in 
his feet due to his bilateral pes planus, especially during 
prolonged physical activity of any sort; the medical evidence 
fails to show severe disability indicated by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, evidence of 
swelling on use, and characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of injury to the left knee, with traumatic 
degenerative changes, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1 - 4.40, 
4.71a, Diagnostic Code 5003-5257 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented claims 
which are plausible.  A claim that a service-connected 
condition has become more severe is well-grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629, 
631 (1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

I.  Factual background

The records reflect that the veteran entered active duty in 
April 1944.  The service medical records indicate that he was 
seen for complaints of pain in the left knee in January 1945; 
however, no pertinent diagnosis was reported.  The records 
indicate that the veteran was seen in March 1945, at which 
time it was noted that he had moderate recurrent strain in 
the left knee as a result of a previous fall.  On the report 
of the separation examination in March 1946, it was noted 
that the veteran had sustained an injury to the left knee in 
March 1945; under musculoskeletal defects, there is a 
notation of "four lateral collaberallix" of the left knee.  
The separation examination also reported findings of pes 
planus, second degree.  

The record is devoid of any treatment reports of record from 
the 1940's to the 1980's.  Of record is a VA medical 
certificate dated in February 1989, indicating that the 
veteran had chronic left knee pain and he was taking pain 
medication on a daily basis.  It was noted that he had 
experienced no significant worsening of pain.  On 
examination, he had mild tenderness to palpation; he had no 
swelling, erythema, or crepitus.  No pertinent diagnosis was 
reported.  

The veteran was afforded a VA compensation examination in 
December 1989, at which time it was noted that he was 
complaining of pain in the joint, mainly in the left knee, 
with gradual onset several years before; also, he recently 
had injured his left knee joint.  Upon clinical evaluation, 
it was noted that he had a normal knee joint, with normal 
range of active and passive motion, with no swelling, no 
cyanosis, no edema, no articular effusion, and no crepitus.  
It was also noted that the veteran had bilateral congenital 
flat feet, without valgus.  The examiner noted that it was 
apparent that the flat feet were creating the entire 
complaints of the veteran.  It was further noted that the 
veteran manifested very mild multiple degenerative joint 
disease, noted by the examiner to be "quite physiological 
for a 70 year old man."  The flat feet disorder was reported 
to be symptomatic, creating complaints of pain in both lower 
extremities, and through the knees; it was noted that the 
veteran was mostly complaining of the left knee.  All joints, 
including the knees, had normal configuration, normal range 
of active and passive motion, no swelling, no synovial edema, 
no articular effusion, and no crepitus.  He also complained 
of cramps in both lower extremities.  X-ray study of the knee 
revealed minimal degenerative changes.  The pertinent 
diagnoses were bilateral congenital flat feet, symptomatic, 
no valgus deformity; and very mild, multiple degenerative 
joint disease.  

Also of record is a VA progress note dated in May 1997, which 
shows that the veteran was seen for evaluation of symptoms of 
heart disease.  This report does not reflect any complaints 
of, or treatment for, musculoskeletal problems of the left 
knee or the feet.  There was a complaint that his calves 
would hurt when he walked.  History was noted of a coronary 
artery bypass operation in 1981, for coronary artery disease.  
Among the diagnoses listed was intermittent claudication.  
(Claudication is "limping or lameness."  Dorland's Medical 
Dictionary 338 (28th ed. 1994) (herein-after Dorland's); 
intermittent claudication is "a complex of symptoms 
characterized by absence of pain or discomfort in a limb when 
at rest, the commencement of pain, tension, and weakness, 
after walking has begun, intensification of the condition 
until walking becomes impossible, and the disappearance of 
the symptoms after a period of rest.  The condition is seen 
in occlusive arterial diseases of the limbs, such as 
thromboangiitis obliterans, and in compression of the cauda 
equina."  Id.

On the occasion of a VA compensation examination in June 
1997, the veteran reported that the left knee had bothered 
him on and off through the years, and had been gradually 
getting worse over the past few years.  Clinical evaluation 
revealed no effusion.  He had positive palpable osteophytes 
medially.  There was mild patella-femoral crepitance.  He had 
a mild valgus deformity on the left, when compared to his 
other leg.  He had no evidence of subluxation.  No medial or 
lateral instability was noted.  McMurray's test was negative.  
He had some mild medial joint line tenderness and he had a 
full range of motion from 0 to 120 degrees, bilaterally.  X-
ray study of the left knee revealed degenerative change in 
the joint.  The pertinent diagnosis was degenerative joint 
disease of the left knee.  The examiner stated that the 
veteran likely had accelerated degenerative disease of this 
knee compared to the other one because of his initial injury, 
but that, without knowing what that injury was, there is no 
way to tell whether it is related to his current problem or 
whether he simply has degenerative changes from age.  The 
feet were not examined, and there were no complaints or 
findings pertaining to the feet.

The veteran's claim for an increased rating for his left knee 
disorder and his bilateral pes planus (VA Form 21-4138) was 
received in January 1999.  

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in March 1999, at which time it was 
reported that it seemed as though the veteran's complaints 
with regard to his lower extremities were a mixture of 
symptoms from various causes.  It was noted that the veteran 
had pain in the ball of each foot, left greater than right, 
as he walked.  He also complained of low back pain that 
radiated into both lower extremities and became worse when 
walking.  He also noted that his left big toe dragged as he 
walked, and that this was beginning to involve the right big 
toe as well.  He also had left knee pain that he said had 
been present since the original injury in 1945, when he fell 
into a foxhole.  He elated that, at that time, there was 
immediate swelling of the knee, and medical personnel had to 
draw fluid out of the knee.  The veteran reported current 
problems with stiffness and locking in the left knee.

With further regard to medical history, the examiner noted 
that the veteran had cardiovascular problems, hypertension, 
and diabetes, for which he was on several medications.  He 
was 79 years of age at the time of the examination.  It was 
further noted that he used a cane for walking, and that he 
had undergone no surgery on his feet or left knee.  He did 
not use any corrective shoes, shoe inserts, or braces.  The 
veteran also reported that, if he walked half a block, the 
pain in the balls of both feet would flare up.  

Upon clinical evaluation, it was reported that the range of 
motion of the joints was fairly normal for the veteran's age.  
Specifically, at the knees, he was able to totally extend 
both knees, and to flex them to 135 degrees.  The third 
metatarsal heads were prominent on the plantar aspects of 
both feet, left more than right.  The pulses were 2+ at the 
left femoral artery, 1+ at the right femoral artery, and 
absent below that level.  The left knee was stable, and not 
particularly painful.  The veteran had pitting edema of both 
lower extremities, left greater than right.  (Edema is "the 
presence of abnormally large amounts of fluid in the 
intercellular tissue spaces of the body."  Dorland's at 528; 
see Evans v. Brown, 9 Vet.App. 273, 277 (1996).  Pitting 
edema is "edema in which the tissues show prolonged 
existence of the pits produced by pressure", Dorland's at 
529).  On the left, the edema came to the upper calf level, 
and on the right it was at the mid calf level.  There was 
browning discoloration and tightness of the skin over both 
lower legs.  X-ray study revealed moderate medial 
femorotibial joint space narrowing of both knees; there was 
mild medial femorotibial and left patellofemoral joint 
osteoarthritis.  X-ray study of the feet was normal.  The 
diagnoses listed by the examiner were flat feet, bilaterally, 
with prominence of the third metatarsal heads; old left knee 
injury with intermittent symptomatology; peripheral arterial 
disease; and venous disease in both lower extremities with 
stasis changes.  

At his personal hearing in September 1999, the veteran 
testified that he had restriction in motion, constant pain, 
and occasional swelling in his left knee.  He testified that, 
if he kneels down, he has difficulty getting back up.  He 
also reported difficulty walking, stating that any amount of 
walking caused significant pain in the left knee.  He stated 
that, on a scale from 1 to 10, the pain in his leg was around 
8.  The veteran indicated that also could not sit for any 
prolonged periods of time.  He also reported that his leg 
gave out on him once, he did not know whether it was because 
of weakness or instability of the knee.  The veteran 
indicated that he used a cane because of his feet and his 
left knee.  He also noted that the knee had once locked up on 
him.  He further noted that he needed the use of his cane to 
get up a flight of stairs.  The veteran testified that he had 
a lot of pain in his feet.  He stated that walking caused 
significant pain and swelling in his feet.  He reported using 
arthritic medication for the feet.  

Received in September 1999 were VA treatment reports dated 
from January 1998 to September 1999, which show that the 
veteran received ongoing clinical attention and treatment for 
several disabilities.  In May 1998, he was seen for 
evaluation of circulation in his left foot; it was noted that 
he had been seen by an orthopedic surgeon for the same 
problem.  Clinically, he had dorsalis pedis and posterior 
tibial pulses.  Both feet had good color.  There was no 
discoloration.  Sensation and skin temperature were normal.  
A treatment note dated in August 1998 reported a finding of 
peripheral vascular disease.  A treatment note dated in 
December 1998 reported a diagnosis of diabetes.  A treatment 
report in January 1999 indicated that the veteran was 
diagnosed with diabetes; it was noted that he was scheduled 
to undergo a diabetic foot examination.  Trace edema was 
noted in the extremities.  Also dated in January 1999 is a 
report of a Lower Extremity Arterial Evaluation.  This test 
showed bilateral superficial femoral artery occlusion, with 
moderate ischemia, left more than right.  A clinic note on 
May 12, 1999, indicates that the veteran was seen for 
complaints of increased swelling in the legs, especially in 
the left leg.  It was noted that he had had blood clots in 
his legs in the past, and he continued to have pain with 
walking.  Examination revealed left calf tenderness.  The 
veteran was seen at a clinic the following day, at which time 
it was noted that he was diagnosed with peripheral edema and 
was being treated with Lasix and increased potassium 
supplement.  

II.  Legal analysis

Disability evaluations are determined by comparing the 
symptoms the veteran is currently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities--which is 
based upon average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. When a question arises as 
to which of two ratings to apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the entire medical history and circumstances.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589, 
592 (1995).  In cases such as the one at hand, however, where 
entitlement to compensation already has been established and 
the appropriateness of the current ratings is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

A.  Left knee disorder

The veteran's left knee disorder is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5010-5257.  His service-connected disorder consists of 
the residuals of a 1945 injury to the left knee, with 
traumatic arthritis.  Under DC 5257, a 10 percent disability 
rating is assigned for slight impairment of the knee with 
recurrent subluxation or lateral instability.  In order to 
warrant a 20 percent disability rating, the evidence would 
need to show moderate impairment of the knee with recurrent 
subluxation or lateral instability.  A 30 percent disability 
rating requires severe impairment of the knee with recurrent 
subluxation or lateral instability.  

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 10 percent disability 
rating under Diagnostic Code 5257.  The June 1997 VA 
examination found no subluxation or instability.  Moreover, 
during the most recent VA examination, in March 1999, the 
knee was reported to be stable.  When the available evidence 
is viewed in its entirety, there is no evidence of 
significant instability or lateral subluxation.  Thus, the 
Board finds that the current evaluation of 10 percent is 
appropriate under DC 5257, and a higher evaluation is not 
warranted under this code.  

In considering whether other Diagnostic Codes may be applied 
to afford the veteran a higher rating, we note that normal 
range of motion of the knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II 
(1999).  A zero percent rating is warranted for limitation of 
flexion of the knee to 60 degrees and for limitation of 
extension to 5 degrees.  Limitation of flexion of the leg to 
45 degrees and limitation of extension of the leg to 10 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for limitation of flexion of the leg 
to 30 degrees and for limitation of extension of the leg to 
15 degrees.  Limitation of flexion of the leg to 15 degrees 
and limitation of extension of the leg to 20 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, DC's 5260, 5261 
(1999).  

In this regard, we note that the most recently reported range 
of motion for the veteran's left knee was from zero to 135 
degrees, upon VA examination in March 1999.  In light of 
these findings, there is no basis for assigning a compensable 
evaluation under DC 5260 or DC 5261.  

Where the medical evidence shows that the veteran has 
arthritis of a joint and the diagnostic code applicable to 
his disability is not based upon limitation of motion, a 
separate rating for limitation of motion, under DC 5003, may 
be assigned, if there is additional disability due to 
limitation of motion.  VAOPGCPREC 23-97.  The veteran is 
rated under a hyphenated code (DC 5010-5257).  One of the 
diagnostic codes applicable to his service-connected 
disability (i.e., traumatic arthritis under DC 5010) is based 
upon limitation of motion.  The other diagnostic code for 
impairment of the knee, DC 5257, is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet.App. 7, 11 
(1996).  The veteran could receive a separate evaluation for 
arthritis with limitation of motion under DC 5003, and for 
other impairment of the knee with subluxation or lateral 
instability under DC 5257 if he had additional disability 
attributable to limitation of motion.  However, the medical 
evidence does not show that he has any limitation of motion.  
The 10 percent rating cannot be assigned for the left knee 
pursuant to the diagnostic criteria under DC 5003, because 
the veteran does not have a major joint affected by 
limitation of motion.  There is certainly no basis for 
assignment of a higher rating under that code.  

The Board has considered all other potentially applicable 
diagnostic codes.  The veteran does not have traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing, to warrant the maximum disability rating of 
10 percent under Diagnostic Code 5263.  Neither does he have 
symptomatic removal of the semilunar cartilage to warrant the 
maximum disability rating of 10 percent under DC 5259.  
Neither of these diagnostic codes would result in a higher 
disability evaluation for the veteran's left knee condition, 
nor would they be more appropriate to his disability.  

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
30 percent disability rating may be warranted where the knee 
is ankylosed in full extension or in slight flexion between 
zero and 10 degrees.  Here, the medical evidence does not 
indicate that the veteran's left knee is ankylosed, and it is 
clear that the knee is not immobilized, since he has full 
range of motion.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure") 
(citation omitted).  Therefore, the criteria for an increased 
rating under DC 5256 have not been met.  

In order to assign an evaluation of 20 percent under 
Diagnostic Code 5258, there must be dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  In order to be evaluated at 20 
percent under DC 5262, there must be malunion of the tibia 
and fibula with moderate knee disability.  There is no 
evidence in this case of dislocation of the semilunar 
cartilage of the veteran's left knee.  There is also no 
evidence of malunion of the left tibia and fibula.  
Therefore, the criteria for an increased rating under these 
diagnostic codes have not been met.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint, under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. 
§ 4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

The veteran has consistently complained of left knee pain, 
and he maintains that impairment from his knee disorder is 
directly proportional to his level of physical activity.  
However, the objective medical evidence does not support a 
conclusion that the veteran suffers any additional functional 
loss and/or limitation of motion.  He has full range of 
motion for the left knee.  There is no evidence of symptoms 
such as impaired gait, impaired muscle strength, or muscle 
atrophy; that indicates that the effect of the veteran's knee 
disorder on his functional abilities is negligible. The 
record does not reflect that he receives regular treatment 
for his knee disorder, nor has he required physical therapy.  
Although the record indicates that the veteran uses a cane, 
there is nothing in the medical records showing findings that 
would support a higher evaluation.  

The veteran's primary complaint regarding his left knee 
disorder is pain, especially with prolonged walking, and his 
complaints of pain must be considered in evaluating his 
claim.  Although the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet.App. 194 (1997).  In this case, the Board finds that a 
10 percent disability rating for the left knee for, at most, 
minimal overall impairment adequately compensates the veteran 
for his pain and for any occasional functional loss he may 
experience during flare-ups.  


We have also considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor. However, the objective 
medical evidence does not create a reasonable doubt regarding 
the severity of his left knee disability.  The evidence shows 
no objective evidence of disability such as limitation of 
motion, subluxation, or laxity.  As discussed above, the 
veteran does not have any instability of the left knee.  The 
evidence does not show more severe and frequent 
symptomatology such as would warrant a 20 percent disability 
rating for the knee.  The regulations establish disability 
ratings that are intended to compensate a veteran for the 
average impairment in earning capacity due to a service- 
connected disorder, see 38 U.S.C.A. § 1155 (West 1991).  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a disability rating higher 
than 10 percent for the veteran's left knee disorder.  

B.  Bilateral pes planus

The veteran currently has a 10 percent rating for his 
bilateral pes planus ("flat feet" deformity), under 
Diagnostic Code 5276.  Under this code, a zero percent rating 
is assigned for "mild" flatfoot, with symptoms relieved by 
built-up shoe or arch support.  A 10 percent rating is 
warranted if the overall severity of the condition is 
"moderate," as indicated by a weight-bearing line over or 
medial to the great toe, inward bowing of the Achilles 
tendon, and pain on manipulation and use of the feet.  A 30 
percent rating is warranted when the overall severity of the 
condition is "severe," as indicated by objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, evidence of swelling on 
use, and characteristic callosities.  A 50 percent rating, 
which is the maximum rating under this code, is warranted if 
the overall severity of the condition is "pronounced," as 
indicated by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the Achilles tendon on manipulation, not 
improved by orthopedic shoes or appliances.  Id.  

The veteran asserts that he experiences extensive pain and 
swelling in his feet due to his pes planus deformity -- 
especially if he has to stand on them for any significant 
length of time (e.g., during prolonged walking, etc.).  

Although the veteran obviously experiences pain in his feet 
due to his pes planus deformity, his current 10 percent 
rating under Diagnostic Code 5276 contemplates that he will 
have a "moderate" degree of functional impairment in his 
feet attributable to his pain and resulting discomfort.  
Therefore, this is not a sufficient basis, in and of itself, 
to assign a higher rating, because the current rating takes 
this symptom and any residual impairment resulting therefrom 
into account.  He also claims that he experiences swelling, 
but the record indicates that any documented episodes of 
swelling ("edema") that have been noted on objective 
clinical evaluation have been due to his diabetes, 
specifically, the peripheral neuropathy and claudication 
associated therewith.  Consequently, there are no plausible 
grounds to assign a higher rating on this basis, either.  It 
also is significant that the only clinical abnormality 
referable to the pes planus noted by the VA physician who 
examined the veteran in March 1999 consisted of findings of 
prominent metatarsal heads on the plantar aspects of both 
feet.  This is consistent with the current 10 percent rating 
under DC 5276.  

The Board has considered the veteran's testimony in September 
1999, at which time he reported having calluses and swelling 
in his feet; he also indicated that he used arch supported 
shoes to help relieve the constant pain.  We have no reason 
to doubt the veracity of those statements, but they do not 
support an increased rating.  As shown in the discussion of 
the factual record, above, no physician has diagnosed or 
otherwise indicated the presence of any of the combined 
complexes of symptoms specified in the regulation for either 
a "moderate" or "severe" level of disability due to pes 
planus.  Callusing characteristic of severe flat feet has not 
been clinically noted.  With regard to swelling, the record 
is replete with medical findings indicative of peripheral 
vascular disease, both arterial and venous, with bilateral 
superficial femoral artery occlusion and moderate ischemia in 
both legs, plus bilateral peripheral edema and pitting edema 
secondary to those disorders.

Although the veteran may well believe that any swelling, or 
edema, in his lower extremities is due to his flat feet, he 
is not shown to be a competent medical professional able to 
make such an inference.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The above determinations are based on application of the 
pertinent provisions of the Schedule for Rating Disabilities.  
We further note that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
disabilities, as there has been no showing in the record that 
they have caused marked interference with employment, or that 
the conditions have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).

ORDER

Entitlement to an increased evaluation for residuals of 
injury to the left knee, with traumatic degenerative changes, 
is denied.

Entitlement to an increased evaluation for bilateral pes 
planus, with lower extremity joint pain and cramping, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

